DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-19 are pending and claims 12-19 are withdrawn. 
Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Engelbrecht (U.S. 2018/0369851).
With respect to claim 1, Engelbrecht discloses 1, a sprayer boom charging system for an agricultural sprayer with a spray system that includes a product tank (figure 2, #210) storing liquid 
a charge delivery line (the line 270 with noted branches 254) configured to deliver the liquid product to the multiple boom sections during a boom charging session; and
a charge return line (figure 2, lines from the boom heading to 374) configured to direct air away from the multiple boom sections during the boom charging session (paragraph 0027).
With respect to claim 2, Engelbrecht discloses
each of the multiple boom sections has:
an upstream end receiving the liquid product from the product tank during a spraying session (figure 2, the noted side of the spray boom where #254 interacts); and an opposite downstream end (figure 2, end of boom where the lines leading to 374 interact);
multiple nozzles arranged between the upstream and downstream ends that deliver the liquid product from the respective boom section toward an agricultural field (figure 2, paragraph 0019); and wherein: a first product flow direction is defined during the spraying session by a flow of the liquid product from the upstream end to the downstream end of each boom section (as the fluid enters from the tank 210 via the lines 254-265 which are on the upstream water, and thus would fill from upstream to downstream); and
a second product flow direction is defined during the boom charging session by a flow of the liquid product from the downstream end to the upstream end of each boom section (figure 2, as fluid leaves the boom via #374, it would come from the downstream to the upstream, as air can enter into the system and be used to clean out the piping in either direction (paragraph 0054 specifically says air can be used to empty all solution lines into the spray tank, and air from 410 via 412/424 into a boom section with lines from 254-265 open allows air to then clean those lines and back flow it into the supply tank to empty those lines into the spray tank).

With respect to claim 4, Engelbrecht discloses the charge delivery line defines a main charge delivery line (the main line beneath 254) and the system further comprises:
a charge branch line at each of the boom sections that connects the respective boom section to the main charge delivery line (see figure 2 254-265).
With respect to claim 5, Engelbrecht discloses each charge branch line connects the main charge delivery line to the downstream end of the respective boom section (figure 2, 254+ being at the downstream end).
With respect to claim 6, Engelbrecht discloses the charge return line is connected to the product tank to direct air from the multiple boom sections into the product tank during the boom charging session (paragraph 0053).
With respect to claim 7, Engelbrecht discloses a spray product delivery line is configured to deliver the liquid product toward the multiple boom sections during a spraying session (figure 2, the line from 210 through 242 to 254); and
a charge return line connects the spray product delivery line to the product tank (as the noted charge return line connects the spray product delivery line, via the boom, to the product tank).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelbrecht in view of Proharam (U.S. 2018/0042215).
With respect to claim 8, Engelbrecht discloses a pump (figure 2, #242) is configured to deliver liquid product from the product tank to the spray product delivery line (from 210 to 274+);
a spray delivery / charge return intersection is defined in a location of intersection between the spray product delivery line and the charge return line (figure 2, the intersection formed by valves 422. Where the product delivery line comes down from the pump and the return line 374 via 352 goes to 422).
However, Engelbrecht fails to disclose at least one valve is arranged in the spray product delivery line between the spray delivery / charge return intersection and the pump to direct a flow from a first segment of the spray product delivery to the charge return line instead of to a remainder of the spray product delivery line. Rather, having a valve at the intersection itself. 
Proharam, figure 1, discloses a pump 32, which then has a check valve 38 a flow meter 39 and a valve 42 directly downstream thereof, which allow for the desired control of the injection of fluid into the system via a pump, paragraph 0102. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow meters and valves of Proharam into the system of Engelbrecht directly beneath their pump, as doing so would allow for the desired control of the injection of fluid from the tank via the pump. Engelbrecht discloses a flowmeter 254 being used downstream of the pump, but not the location of the valve between it and the flow return line, it would have been obvious that such location of the flowmeter and the inclusion of valves directly after the pump prior to other flow channels (as Proharam discloses) would also be rearranging parts, since it has been held that 
With respect to claim 9, Engelbrecht as modified by Proharam in claim 8 discloses the at least one valve includes a one-way check valve (as Proharam discloses the at least one valve includes a check valve 38).
With respect to claim 10, Engelbrecht as modified by Proharam in claim 8 discloses the at least one valve includes an electronically actuated valve (Proharam’s valve 42 being electrically controlled switching valves).
With respect to claim 11, Engelbrecht as modified by Proharam in claim 8 discloses a flow meter (Proharam’s 39) is arranged in the spray product delivery line and the at least one valve includes:
an electronically actuated valve arranged in the spray product delivery line (Proharam’s 43); and
a one-way check valve arranged in the spray product delivery line to prevent an upstream flow of the liquid product through the flow meter (shown by Proharam and being the function of a one way check valve). But fails to specify the electronically actuated valve is upstream of the flow meter and the one-way check valve is arranged downstream of the flow meter. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the two valves of Proharam as included in Engelbrecht could be reversed with respect to the flow meter, since it has been held that a mere reversal of essential working parts of a device involves only routine skill in the art. MPEP 2144 (VI-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752